391 F.2d 600
Richard Lee REDMON, Appellant,v.Dr. George J. BETO, Director, Texas Department of Corrections, Appellee.
No. 24856.
United States Court of Appeals Fifth Circuit.
March 6, 1968.

No formal appearance for appellant.
Lonny F. Zwiener, Asst. Atty. Gen., Austin, Tex., for appellee.
Before BROWN, Chief Judge, and JONES and CLAYTON, Circuit Judges.
PER CURIAM:


1
This is an appeal of a Texas state prisoner from the denial of habeas corpus relief in a district court.


2
The appellant was convicted in 1963 upon trial by jury of the murder with malice of his wife. The jury set his punishment at imprisonment for fifty-five years. No direct appeal was taken, but the appellant has exhausted his state post-conviction remedies in compliance with the provisions of 28 U.S.C. § 2254.


3
In his petition, the appellant alleged that a written statement was made by him which was inadmissible in evidence against him. The statement, however, was not used in evidence at his trial.


4
The appellant contends that his court-appointed counsel failed to render effective representation. After an evidentiary hearing the district court found that there was no merit to this contention. This finding is amply supported by the record. See Williams v. Beto, 5 Cir. 1965, 354 F.2d 698.


5
There was also an allegation that the appellant was arraigned on October 3, 1963, without representation of counsel. At the hearing in the district court, however, the appellant testified that he was arraigned on November 18, 1963, at which time he was represented by counsel, as is also reflected by the trial court record.


6
The district court's judgment is Affirmed.